 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH LEE TAYLOR,                               No. 2: 19-cv-0450 TLN KJN P
12                      Plaintiff,
13              v.                                      ORDER
14    KUERSTON, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding through counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Defendants’ summary judgment motion is pending before the court. (ECF

19   No. 45.)

20          The pretrial conference is set for March 12, 2020, before the undersigned. The jury trial is

21   set for April 20, 2020, before the Honorable Troy L. Nunley. Because defendants’ summary

22   judgment motion will not be resolved prior to March 12, 2020, the pretrial conference and jury

23   trial are vacated. These dates will be reset following resolution of defendants’ summary

24   judgment motion, if appropriate.

25   ////

26   ////

27   ////

28   ////
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The March 12, 2020, pretrial conference set before the undersigned is vacated;

 3         2. The jury trial set for April 20, 2020, before the Honorable Troy L. Nunley is vacated.

 4   Dated: February 12, 2020

 5

 6

 7
     Tay450.vac
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
